DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1, 11, 21 are objected to because of the following informalities:  Claims 1, 11, 21 recite the limitations "the group” in line 9 and “the client device” in line 14. There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borenstein et al. (US 2008/0276179 A1), hereinafter “Borenstein”, and in view of Roskowski (US 2009/0210516 A1, Applicant’s submitted IDS filed 8/23/2021), hereinafter “Roskowski”

As per claim 1, Borenstein teaches a method of combining activity histories comprising:
“performing a plurality of activities, each of the plurality of activities being performed in a respective application with content associated with a content type” at [0018], [0028]-[0029];
(Borenstein teaches a user performs a plurality of activities such as opening an email, editing a document or browsing a web page)
“wherein each activity is associated with a timestamp and wherein each activity is described using a format including an action specification string specifying an action” at [0018], [0044], [0062];
(Borenstein teaches a record describing a user activity can have one or more attributes, each describing an aspect of the user activity. The attributes include user name, client phone number, starting time, duration, and description. Borenstein teaches a user activity record includes attributes describing the user activity, attributes containing context information (e.g., time”))
“and a content specification string specifying content associated with the action” at [0056];
(Borenstein teaches the user activities include electronic content identity (e.g., “file/directory name, document identifier, database table identifier))
“for each of the plurality of activities performed by different applications, formatting the action specification string and the content specification string according to a data structure format across different content types of the group” at [0042], [0058]-[0059];
(Borenstein teaches the monitor module can be configured to convert the user activity records into a standard format)
“wherein the action specification string includes (i) an intent message that specifies an activity from the plurality of activities and (ii) an action string that specifies the action” at [0061]-[0062];
(Borenstein teaches the format of user activities recorded in the system include “DATE; TIME; TYPE OF ACTIVITY; VERSION; USER LOGIN”)
“and wherein the content specification string includes (i) a type string that specifies the content associated with the content and (ii) a path string that identifies the content associated with the action” at [0056], [0061], [0065];
(Borenstein teaches the user activities include electronic content identity (e.g., “file/directory name, document identifier, database table identifier))
Borenstein does not explicitly teach: “display concurrently in a home screen on a display of the client device a plurality of user selectable affordances, each of the affordances being associated with one of the plurality of activities performed with the associated content” as claimed. However, Roskowski teaches a method for collecting event and event-related data to create an activity record, including a user interface configured to “display concurrently in a home screen on a display of the client device a plurality of user selectable affordances, each of the affordances being associated with one of the plurality of activities performed with the associated content” at [0023]-[0029] and Figs. 2-4. Thus, it would have been obvious to one of ordinary skill in the art to combine Roskowski with Borenstein’s teaching in order to present the activity records to the user and allow the user to interact with the activity record.

As per claim 2, Borenstein and Roskowski teach the method of claim 1 discussed above. Roskowski also teaches: wherein “the plurality of affordances includes at least two affordances associated with two distinct activities performed by two distinct applications” at Figs. 2, 4.

As per claim 3, Borenstein and Roskowski teach the method of claim 1 discussed above. Borenstein also teaches wherein “for each of the plurality of activities, the action specification string and the content specification string are formatted according to Uniform Resource Identifier (URI) syntax that provides the consistent data structure format for the action specification string and the content specification string across the different content types of the group” at [0042], [0061]-[0067].

As per claim 4, Borenstein and Roskowski teach the method of claim 1 discussed above. Roskowski also teaches: wherein “displaying concurrently the plurality of user selectable affordances comprises displaying a chronologically ordered list of a subset of the plurality of activities associated with the plurality of user selectable affordances” at Figs. 2, 4.

As per claim 5, Borenstein and Roskowski teach the method of claim 1 discussed above. Roskowski also teaches : wherein “displaying concurrently the plurality of user selectable affordances comprises displaying a most recent list that includes a set of content items associated with the most recent activities amongst the plurality of activities” at Figs. 2, 4.

As per claim 6, Borenstein and Roskowski teach the method of claim 5 discussed above. Roskowski also teaches wherein “the set of content item includes a predefined number of content items” at Figs. 2, 4.

As per claim 7, Borenstein and Roskowski teach the method of claim 1 discussed above. Roskowski also teaches wherein “displaying concurrently the plurality of user selectable affordances comprises displaying a most frequent list that includes a set of content items associated with the most frequent activities amongst the plurality of activities” at Figs. 2, 4.

As per claim 8, Borenstein and Roskowski teach the method of claim 7 discussed above. Roskowski also teaches: wherein “the set of content items includes a predefined number of content items” at Figs. 2, 4.

As per claim 9, Borenstein and Roskowski teach the method of claim 1 discussed above. Roskowski also teaches wherein “the plurality of user selectable affordances comprises a plurality of thumbnails and their respective times of last access; and in accordance with the two distinct activities of the plurality of activities performed by the two distinct applications, the at least two affordances include (1) a first thumbnail associated with a first action, a first content and a first timestamp indicating a first time of last access, and (2) a second thumbnail associated with a second action, a second content and a second timestamp indicating a second time of last access” at Figs. 2, 4.

As per claim 10, Borenstein and Roskowski teach the method of claim 1 discussed above. Roskowski also teaches “displaying concurrently the plurality of user selectable affordances with a content bar including a plurality of information display affordances, and wherein the plurality of user selectable affordances are displayed in response to a user selection of one of the information display affordances in the content bar” at Fig. 4. 

Claims 11-21 recite similar limitations as in claims 1-10 and are therefore rejected by the same reasons. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 9,858,329. Claims 1-22 of US Patent No. 9,858,329 contain every element of claims 1-21 of the instant application and as such anticipate claims 1-21 of the instant application.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 11,100,139. Claims 1-20 of US Patent No. 11,100,139 contain every element of claims 1-21 of the instant application and as such anticipate claims 1-21 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 




Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 23, 2022